DETAILED ACTION
	The current Office Action is in response to the papers submitted 10/28/2022.  Claims 1 – 20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over David Geer (Reducing the Storage Burden via Data Deduplication) referred to as Geer in view of Feder et al. (Pub. No.: US 2011/0137870) referred to as Feder.
With regard to claim 1, Geer teaches receiving an input/output operation (IO) stream by a storage array [When deduplication occurs, Pages 16 – 17; DEDUPLICATION DOWNSIDE, Page 17; The array of storage devices receives data to be stored and deduplicated];
identifying a received IO sequence in the IO stream [File B, Figure 1] that matches a previously received IO sequence [File A, Figure 1; Hashing, Pages 15 – 16]; and 
performing a data deduplication (dedupe) technique based on a selected data dedupe policy [More than hashes, Page 16; Types of deduplication, Page 16; When deduplication occurs, Pages 16 – 17; The particular deduplication that is performed is based on the policy selected defining the deduplication].
However, Geer may not specifically disclose the limitations of the data dedupe policy is selected based on a comparison of quality of service (QoS) related to the received IO sequence, a QoS related to the previously received IO sequence, and their respective IO data types.
Feder discloses the data dedupe policy is selected based on a comparison of quality of service (QoS) related to the received IO sequence, a QoS related to the previously received IO sequence, and their respective IO data types [Paragraphs 0026, 0029 – 0030, 0035 – 0036, 0038; Each write is associated with a vector QoS.  When a new write causes previous data to be retained/copied, or removed shows a comparison of the previous QoS to the new QoS which dictates the dedupe policy used to indicate where data is stored.  The QoS is based on the data type which shows the comparison of a QoS also considers the type of data since the type of data dictates the QoS assigned to data].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Feder in Geer, because it allows deduplication to be performed while also maintaining certain levels of service required [Paragraphs 0005 – 0006].
With regard to claim 2, Geer teaches performing a data deduplication (dedupe) technique based on a selected data dedupe policy [More than hashes, Page 16; Types of deduplication, Page 16; When deduplication occurs, Pages 16 – 17; The particular deduplication that is performed is based on the policy selected defining the deduplication].
Feder discloses the QoS corresponds to one or more of each IO’s service level and/or a performance capability of each IO’s related storage track [Paragraphs 0024 and 0029 – 0030; The QoS vector indicates the QoS required for the input and the storage device that has the capability such as being stored in the faster storage].
With regard to claim 3, Geer teaches identifying the matching previously received IO sequence [File A, Figure 1; Hashing, Pages 15 – 16] includes: 
generating a unique fingerprint for the received IO stream [File B, Figure 1; Hashing, Pages 15 – 16; Each stream received gets assigned a hash fingerprint]; and 
matching the received IO stream’s unique fingerprint to the previously received IO sequence’s fingerprint, wherein matching fingerprints includes querying a searchable data structure that correlates one or more fingerprints with respective one or more previously received lO sequences [Hashing, Pages 15 – 16; Hashes for input data are generated and compared against a data structure of hashes for previous data that was stored].
With regard to claim 4, Feder discloses identifying a storage track related to each IO of the received IO sequence [Paragraphs 0024 and 0029 – 0030; The vector indicates a storage track related to IO data indicating where the data will be stored]; and 
generating a fingerprint for the received IO sequence based on each identified storage track’s address space [Paragraphs 0024 and 0029 – 0030; The QoS metadata and vector information is a fingerprint based on the address space of a storage track that matches the required QoS].
With regard to claim 5, Feder discloses identifying a QoS corresponding to each identified address space [Paragraphs 0029 – 0030; The generating the vector shows the QoS of each address space is identified to know how to generate the correct vector; 
determining a QoS corresponding to each address space related to the previously received IO sequence [Paragraphs 0027, 0029 – 0030, and 0035 – 0036; The QoS of data that was previously stored is determined to know if it matches a current QoS requirement]; and 
comparing each QoS related to the received IO sequence with each QoS related to the previously received IO sequence [Paragraphs 0027, 0029 – 0030, and 0035 – 0036; Creating the vector for a received write request is based on the QoS of previously stored data by indicating if previously stored data should be maintained or not].
With regard to claim 6, Feder teaches determining all possible QoS relationships resulting from the comparison [Paragraph 0029; The vector shows the relationship between a previous QoS and a current QoS]; and 
establishing one or more data dedupe policies based on each possible QoS relationship [Paragraphs 0027, 0029 – 0030, and 0035 – 0036; The vector defines a dedup policy based on the determined relationship between a previous QoS requirement and a current QoS requirement].
With regard to claim 7, Geer teaches performing a data deduplication (dedupe) technique based on a selected data dedupe policy [More than hashes, Page 16; Types of deduplication, Page 16; When deduplication occurs, Pages 16 – 17; The particular deduplication that is performed is based on the policy selected defining the deduplication].
Feder discloses predicting one or more IO workloads the storage array [140(a) – 140(c), Fig 3] is expected to receive [Paragraphs 0028 – 0030; The vector is an indication of a predicted workload the storage array will perform such that data is stored in certain locations that allow a certain QoS to be maintained]; and 
establishing the one or more data dedupe policies based on the possible QoS relationships and/or at least one characteristic related to the one or more predicted IO workloads [Paragraphs 0027 – 0030 and 0035 – 0036; The vector defines a dedup policy based on QoS relationship between a previous QoS and current QoS and also predicted workload requirements of the storage].
With regard to claim 8, Feder discloses establishing a QoS matching data dedupe policy based on the received IO sequence and the previously received IO sequence having a matching QoS relationship, wherein the matching QoS relationship indicates that the storage tracks related to the received IO sequence and the previously received sequence have substantially similar performance capabilities [Paragraphs 0027 – 0030 and 0035 – 0036; A QoS vector for new input data that is the same as previously stored data indicates the QoS of the tracks for the previous data and new data is also the same.  Matching QoS vector indicates the dedup policy is the same for the previously stored data and new data to be stored]; and 
establishing a QoS mismatch data dedupe policy based on the received IO sequence and the previously received IO sequence having a mismatched QoS relationship, wherein the mismatched QoS relationship indicates that the storage tracks related to the received IO sequence have higher or lower performance capabilities than the storage tracks related to the previously received IO sequence [Paragraphs 0027 – 0030 and 0035 – 0036; Different vectors for write operations indicates different dedup policies are implemented for the write operations where the storage locations have different performance capabilities that are selected for storage].
With regard to claim 9, Feder discloses establishing a QoS mixed data dedupe policy based on the received IO sequence and the previously received IO sequence having respective IOs with matching and mismatched QoS relationships [Paragraphs 0027 – 0030 and 0035 – 0036; Two vectors with some bits that match and others that do not indicate part of the QoS requirements match between write and other requirements do not match].
With regard to claim 10, Feder discloses establishing each of the QoS matching data dedupe policy [Paragraphs 0027 – 0030 and 0035 – 0036; A QoS vector for new input data that is the same as previously stored data indicates the QoS of the tracks for the previous data and new data is also the same.  Matching QoS vector indicates the dedup policy is the same for the previously stored data and new data to be stored], QOS mismatch data dedupe policy [Paragraphs 0027 – 0030 and 0035 – 0036; Different vectors for write operations indicates different dedup policies are implemented for the write operations where the storage locations have different performance capabilities that are selected for storage], and QoS mixed data dedupe policy-based [Paragraphs 0027 – 0030 and 0035 – 0036; Two vectors with some bits that match and others that do not indicate part of the QoS requirements match between write and other requirements do not match] further on one or more of: 
a QoS device identifier associated with each storage track’s related storage device [140(a) – 140(c), Fig 3; Paragraph 0030; Knowing the speed shows the use of a QoS device identifier that identifies the QoS related to speed], 
a QoS group identifier associated with each storage track’s related storage group [140(a) – 140(c), Fig 3; Paragraph 0030; Knowing the speed shows the use of a QoS group identifier that identifies the QoS related to speed of the group of storage locations in the given drive], and/or 
a threshold associated with the related storage devices and/or storage groups [140(a) – 140(c), Fig 3; Paragraph 0030; The fastest speed is a threshold used to set the vector to determine the dedup policy].
Claims 11 – 20 are the corresponding apparatus of method claims 1 - 10 and are rejected using the same prior art and reasoning as claims 1 - 10. 

Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive.
The Applicant argues on pages 7 – 9 that Feder does not optimize data deduplication based on a comparison of QoS related to the received IO sequence, a QoS related to a previous IO sequence, and their respective IO data types as claimed.  After careful consideration of the Applicant’s arguments the Examiner respectfully disagrees.
There is no specific mention of how comparison is actually performed, just what the comparison is based on.  Fig 2 shows a storage request is intercepted which is an IO sequence of data and command to store data.  Multiple storage requests would also be considered an IO sequence at a larger scale.  
Feder teaches the comparing of QoS associated with past and previous IO sequences which is based on the type of data.  Paragraph 0026 teaches that QoS is based on the type of data or the application that generated the data.  The QoS based on a type of application that generated data is another way of saying the type of data since applications generate specific types of data.  
Paragraph 0029 teaches the instruction IO sequences are associated with metadata indicating a QoS such as a four bit vector.  This four bit vector indicates if previous data needs to be removed, copied to another location, or can stay where it is.  Paragraphs  0035 – 0036 discloses how the QoS is used to make data placement determinations.  
Paragraph 0036 specifically mentions that current data placement might not satisfy a current QoS of an storage IO sequence.  This determination shows the previous QoS that resulted in data being stored in certain locations is not the same as the current QoS requiring data to be stored in different locations.  Again, there is no specific mention of how the QoS is compared in the claims, just that the comparison is based on some QoS of an IO sequence.  The current state of data represents the previous QoS of the IO sequence that causes the current data to be stored.  This previous QoS is compared with a current QoS of a current IO sequence by looking at where the current data in memory is stored and where the current QoS indicates new data is to be stored.    
The Applicant admits that paragraph 0036 determines whether the existing storage status of the target data already satisfies a QoS of a storage request.  The existing storage status of data is an indication of a previous QoS of an IO sequence resulting in the data being storage in specific locations.  Comparing a current storage request QoS with the existing location of related data is comparing the current QoS with the previous QoS resulting in the existing storage location since the existing storage locations of data are a result of the previous QoS.  
Altogether this shows the QoS is based on either the data type itself or the application that generated the data.  The application that generated the data is also considered an indication of data type.  Comparing a current storage QoS requirement based on where current data is stored is a comparison of the current storage QoS and the previous QoS.  The current data placement is based on the previous QoS assigned to the previous IO sequence that resulted in the data being stored.  There is no specific mention of how the QoS is compared, just that a current and previous QoS is compared in some manner.  The storage requests are IO sequences since each request is a sequence of data to be stored and the command to store the data.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136